TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00759-CR


Stephen Walker, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-10-300501, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Stephen Walker was convicted of sexual assault of a child after entering
a plea of guilty.  Walker now seeks to appeal the judgment of conviction.  The trial court has
certified that Walker waived his right of appeal.  As a result, the appeal is dismissed.  See Tex. R.
App. P. 25.2(a)(2), (d).

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Jurisdiction
Filed:   December 17, 2010
Do Not Publish